NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WASHIE OUMA,                                    No. 20-36077

                Plaintiff-Appellant,            D.C. No. 3:19-cv-01084-HZ

 v.
                                                MEMORANDUM*
TYLER ASHER, President of SAFECO
Insurance; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                            Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Washie Ouma appeals pro se from the district court’s judgment dismissing

his diversity action alleging that defendants engaged in fraud during prior state

court litigation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

a dismissal on the basis of the statute of limitations and under Federal Rule of Civil


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6). Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir.

2004). We affirm.

       The district court properly dismissed Ouma’s action as time-barred because

Ouma failed to file this action within two years of the alleged fraud, and Ouma

failed to allege facts sufficient to demonstrate that equitable tolling applies. See

Or. Rev. Stat. § 12.110 (two-year statute of limitations for fraud claims); Torre v.

Brickey, 278 F.3d 917, 919 (9th Cir. 2002) (courts apply the forum state’s

substantive law when subject matter is based on diversity of citizenship, except to

the extent inconsistent with federal law); see also Pace v. DiGuglielmo, 544 U.S.

408, 418 (2005) (requirements of equitable tolling).

       Contrary to Ouma’s contention, the district court was not required by

Ouma’s pro se status to construe Ouma’s “Notice to File Civil Suit” as meeting the

requirements for commencing an action, which are the filing of a complaint and

service of process. See Or. Rev. Stat. § 12.020.

       We reject as without merit Ouma’s contention that the district court made

errors in its recitation of the facts of this case.

       All pending motions and requests are denied.

       AFFIRMED.




                                             2                                  20-36077